DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 2, 2021 and July 20, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities:  line 2 of the claim includes “shoulder block 13”, and the reference character 13 is not in parentheses.  Appropriate correction is required, such as by deleting the reference character or putting it in parentheses.
Claim 14 is objected to because of the following informalities: line 2 of the claim has the words “and more” which is confusing and should instead be “or more”. Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  line 3 of the claim is grammatically incorrect and needs a word such as “that” or “which” between “tire” and “is”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 8 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3 and 8 recite the limitation "the raised base surface" in claim 3, line 4, claim 8, lines 4 and 6.  There is insufficient antecedent basis for this limitation in the claims. Claims 4-6 and 16-17 are also rejected as depending upon claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14-16 and 18 are rejected under 35 U.S.C. 103 as unpatentable over Dunlop (GB 324825).
Regarding claim 1, Dunlop teaches a tire (it would have been obvious to one of ordinary skill in the art to make the tire a motorcycle tire in order to have a tire that is properly configured for a motorcycle, and the limitation “for running on rough terrain” is an intended use which does not limit the claim), as depicted in figure 1, the tread portion includes a base surface and a plurality of blocks 3 protruding radially outward from the base surface, the blocks including a crown block (block pointed to by the reference character 6 in figure 1) arranged on a tire equator side, and a shoulder block (block pointed to by the lower right line from reference character 3 in figure 1) arranged on a tread edge side, the shoulder block has a larger height from the base surface than the crown block, and the shoulder block is depicted as widening in the circumferential direction (such a configuration having a locally increased cross-section taken along the base surface).
Regarding claims 2 and 10, Dunlop teaches that the tread is comparatively flat in cross section (page 1, column 2, lines 54-57) and teaches a specific embodiment where the height ratio falls within the claimed range (figure 8). 
Regarding claim 11, Dunlop teaches that a ground contacting surface of the shoulder block has a trapezoidal shape (figure 1).
Regarding claim 3, Dunlop teaches, as depicted in figure 1, (this rejection and the below rejections use different blocks as the claimed crown and shoulder blocks than the rejections of claims 1-2 and 10-11 above) a plurality of blocks 3 protruding radially outward from the base surface, the blocks including a crown block (block pointed to by the reference character 5 in figure 1) arranged on a tire equator side, a shoulder block (block between the two grooves pointed to by reference character 12 in figure 1) arranged on a tread edge side, the shoulder block has a larger height from the base surface than the crown block, the shoulder blocks are depicted as widening in the axial direction (such a configuration having a locally increased cross-section taken along the base surface), and the blocks include a middle block (the block between the crown block and the shoulder block) and the tread portion includes a shoulder tie bar connecting the shoulder block and middle block.
Regarding claim 4, Dunlop teaches that the shoulder tie bar is connected to the base portion (figure 1).
Regarding claims 5 and 16, Dunlop teaches that a height of the shoulder tie bar (distance from the base surface to the bottom of left groove pointed to be reference character 12) is smaller than a height of the base portion (distance from the base surface to an arbitrary point on the shoulder block above the groove 12) (figure 1), and because the height can be arbitrarily determined, it can be set such that the height of the shoulder tie bar is 50% or more and 90% or less of the height of the base portion.
Regarding claim 6, Dunlop teaches that the shoulder block is connected with only one shoulder tire bar (figure 1).
Regarding claim 7, Dunlop teaches, as depicted in figure 1, a plurality of blocks 3 protruding radially outward from the base surface, the blocks including a crown block (block pointed to by the reference character 5 in figure 1) arranged on a tire equator side, a shoulder block (block between the two grooves pointed to by reference character 12 in figure 1) arranged on a tread edge side, the shoulder block has a larger height from the base surface than the crown block, the shoulder blocks are depicted as widening in the axial direction (such a configuration having a locally increased cross-section taken along the base surface), and the blocks include a middle block (the block between the crown block and the shoulder block) and a height of the middle block from the base surface is smaller than the height of the shoulder block.
Regarding claim 8, Dunlop teaches, as depicted in figure 1, a plurality of blocks 3 protruding radially outward from the base surface, the blocks including a crown block (block pointed to by the reference character 5 in figure 1) arranged on a tire equator side, a shoulder block (block between the two grooves pointed to by reference character 12 in figure 1) arranged on a tread edge side, the shoulder block has a larger height from the base surface than the crown block, the shoulder blocks are depicted as widening in the axial direction (such a configuration having a locally increased cross-section taken along the base surface), and the blocks include a middle block (the block between the crown block and the shoulder block) and the tread portion includes a shoulder tie bar connecting the shoulder block and middle block, and a crown tie bar connecting the crown block and the middle block.
Regarding claim 9, Dunlop teaches that the crown blocks are on the equator (figure 1).
Regarding claim 14, the height of the base portion is an arbitrary portion of the shoulder block, because the shoulder block is depicted as having increasing cross section all the way to the top (figure 1), therefore the raised height h1 can be arbitrarily be determined such that it is 5% or more and 50% or less of a height hs of the shoulder block.
Regarding claim 15, the height of the base portion is an arbitrary portion of the shoulder block, because the shoulder block is depicted as having increasing cross section all the way to the top (figure 1), and the height of the base portion determines the protrusion width W2, therefore the raised height h1 can be arbitrarily be determined such that the protrusion width W2 is 5% or more and 15% or less of an axial width W1 of the shoulder block.
Regarding claim 18, Dunlop teaches a specific embodiment where the length L2 is about 70% of the length L1 (figure 1).
Claim 1-3 and 17 are rejected under 35 U.S.C. 103 as unpatentable over Hikita (US Pub. No. 2012/0018067) in view of Dunlop (GB 324825).
Regarding claim 1, Hikita teaches a motorcycle tire for running on rough terrain (title), the tread portion includes a base surface and a plurality of blocks B protruding radially outward from the base surface (paragraph [0030]), the blocks including crown blocks 13 (paragraphs [0044]-[0055]; figures 1-2A) arranged on a tire equator side, and shoulder blocks 14 (paragraphs [0056]-[0060]; figures 1-2A) arranged on a tread edge side, and the shoulder block is depicted as widening in the circumferential direction (such a configuration having a locally increased cross-section taken along the base surface) (figure 1). Hikita also teaches that the tread blocks have a height D1 in a range from about 6 to 19 mm (paragraph [0035]). Hikita does not specifically disclose that the shoulder block has a larger height from the base surface than the crown block, but it would have been obvious to try using shoulder blocks with the same height as the crown blocks, with a larger height (as claimed) or with a smaller height, as choosing from a finite number of identified predictable potential solutions with a reasonable expectation of success. Additionally, Dunlop teaches the use of shoulder blocks having a greater height than crown blocks (see figure 1), thus providing additional motivation to use shoulder blocks with a larger height than crown blocks.
Regarding claim 2, Hikita teaches that the tread blocks have a height D1 in a range from about 6 to 19 mm (paragraph [0035]), resulting in a range of from just over 100% to about 317% (19/6), overlapping the claimed range. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, Dunlop teaches a specific embodiment where the height ratio falls within the claimed range (figure 8), providing additional motivation for using a value within the claimed range.
Regarding claim 3, Hikita teaches that the blocks include middle blocks 15 (paragraphs [0061]-[0071]; figures 1-2A) arranged between the crown and shoulder blocks, and that the tread portion includes shoulder tie bars 23 connecting the shoulder block and middle blocks (paragraphs [0072]-[0089]; figures 2A and 4)
Regarding claim 17, Hikita teaches that the width of the shoulder tie bars is decreased from the shoulder block towards the middle block (paragraphs [0082]-[0083]; figures 2A and 4).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dunlop as applied to claim 1 above, and further in view of Matsumura (US Pub. No. 2003/0047261).
Regarding claim 12, Dunlop teaches a specific embodiment where the shoulder block is rectangular having axially extending edges (figure 1 – embodiment set out with respect to claim 3 above), but does not specifically disclose that a length in the circumferential direction of the shoulder block is increased toward the tread edge. Matsumura teaches that blocks B preferably have axially extending edges which are straight or almost straight (paragraph [0017]), as well as teaching a specific embodiment with shoulder blocks B3 with almost straight edges where the circumferential length of the shoulder block is increased toward the tread edge (paragraph [0020]; figure 2). It would have been obvious to one of ordinary skill in the art to use almost straight edges which increase the circumferential length of the shoulder block as taught by Matsumura in the tire of Dunlop as a preferable known alternative configuration of a shoulder block (see Matsumura at paragraphs [0017] and [0020] and figure 2).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dunlop as applied to claim 1 above, and further in view of Matsumura II (JP2008-279996; machine translation relied upon).
Regarding claim 13, Dunlop does not specifically disclose that the base portion has a stepwise contour in a lateral cross section taken perpendicular to the base surface. Matsumura II teaches using a block wall surface which has an inclination angle of an upper wall surface portion with respect to the normal line smaller than the equivalent inclination angle of a lower wall surface portion (machine translation at page 6, first full paragraph). It would have been obvious to one of ordinary skill in the art to use a block wall surface with two different inclinations as configured by Matsumura II in the tire of Dunlop in order to improve the bite property of the block into the mud, to further improve the grip properties in both soft and hard ground conditions, and to maintain the block rigidity (see Matsumura II machine translation at page 6, second full paragraph). Such a combined configuration has a base portion with a stepwise contour in a lateral cross section taken perpendicular to the base surface.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlop as applied to claim 1 above, and further in view of Yukiko (EP 3375632).
Regarding claim 19, Dunlop does not specifically disclose that the crown block has a side surface facing a heel side in a rotational direction that is convex toward a toe side in the rotational direction. Yukiko teaches using at least one crown block 11 as a V-shaped block 14 which has a side surface facing a heel side in a rotational direction that is convex toward a toe side in the rotational direction (paragraph [0039]; figure 2). It would have been obvious to one of ordinary skill in the art to use a V-shaped block configured as taught by Yukiko in the tire of Dunlop in order to improve driving performance on soft roads (see Yukiko at paragraph [0039]).
Regarding claim 20, Yukiko teaches that the side surface is composed of two planes which are inclined in opposite sides with respect to the axial direction and are connected via a ridge line, and a specific embodiment has an angle of each of the planes with respect to the axial direction of about 15 degrees (figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	October 7, 2022

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749